Title: From Benjamin Franklin to Edward and Jane Mecom, [1744–45]
From: Franklin, Benjamin
To: Mecom, Edward,Mecom, Jane


Dear Brother and Sister,
Philadelphia, [1744–1745]
If you still continue your inclination to send Benny, you may do it by the first vessel to New York. Write a line by him, directed to Mr. James Parker, Printer, on Hunter’s Key, New York. I am confident he will be kindly used there, and I shall hear from him every week. You will advise him to be very cheerful, and ready to do every thing he is bid, and endeavour to oblige every body, for that is the true way to get friends.
Dear Sister, I love you tenderly for your care of our father in his sickness.
I am, in great haste, your loving brother,
B. Franklin
